Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment field on 6/18/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16,17,19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO’125 (WO2017/156125).

Regarding claim 16: WO’125 discloses a valvetrain for an internal combustion engine of a type that has a combustion chamber (figure 15), a moveable valve  (106) having a seat (102) formed in the combustion chamber, and a camshaft (125), comprising: a rocker arm assembly (115E) comprising a rocker arm that forms a 

Regarding claim 17: WO’125 discloses the oil passages are formed by channels in either an inward facing surface of the chamber or an outward facing surface of the housing (158).  

Regarding claim 20: WO’125 discloses a pivot that provides a fulcrum for the rocker arm assembly; wherein the oil passages communicate with an opening on a surface of the rocker arm that interfaces with the pivot (161).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18,19,21 are rejected under 35 U.S.C. 103 as being unpatentable over WO’125 in view of WO’812 (WO2016/028812).

WO’215 discloses the claimed limitation as recited above except for specifying 
chamber of a retrofit hydraulic chamber; a geometrical configuration of a diameter of 2 mm or less or gothic profile; generating heat inside the rocker arm by operating the electromagnet; and removing a majority of the heat with a flow of oil through the oil passages.
However, WO’812 teaches chamber of a retrofit hydraulic chamber (abstract).
It would have been obvious to one having an ordinary skill in the art to modify the system of WO’215 by adopting the system of WO’812 in order to enhance the performance of an already existing machines.  
With regard to the geometrical configuration, it is the examiners position that such would have been an obvious matter of design choice well within the level of ordinary skill in the art depending the functional requirements of the control system.     (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO’125 in view of EP’938 (EP1002938).

WO’125 discloses the claimed invention as recited above except for specifying wherein the housing has ports that allow oil to flow into and out of the chamber and oil for the purpose of cooling.
However, EP’938 teaches the housing has ports that allow oil to flow into and out of the chamber (figure 7) for the purpose of cooling (paragraph 0101).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of WO’125 by providing the arrangement as taught by EP’938 in order make to cool the system as taught by EP’938.

Claim 27-29,30 are rejected under 35 U.S.C. 103 as being unpatentable over WO’125 in view of EP’938 and further in view of WO’812 (WO2016/028812).


However, WO’812 teaches chamber of a retrofit hydraulic chamber (abstract).
It would have been obvious to one having an ordinary skill in the art to modify the system of WO’215 by adopting the system of WO’812 in order to enhance the performance of an already existing machines.  
With regard to the geometrical configuration, it is the examiners position that such would have been an obvious matter of design choice well within the level of ordinary skill in the art depending the functional requirements of the control system.     Moreover, there is nothing in the record which establishes that the claimed geometrical value or profile shape present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).

Regarding claim 30: WO’125 discloses a pivot that provides a fulcrum for the rocker arm assembly; wherein the oil passages communicate with an opening on a surface of the rocker arm that interfaces with the pivot (161).  


Allowable Subject Matter
Claim 22,23, 31,32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746